IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,                     )
                                                                                 r.       1
                                                DIVISION ONE
              Respondent,                ]
                                                No. 70860-1-1                         !


         v.
                                         i      UNPUBLISHED OPINION                •r-i

DAVID JAMES HANSEN III,                                                               77
                                                                                      CO
                                                                                      CO
              Appellant.                 I      FILED: March 2, 2015


      Dwyer, J. —Ajury convicted David Hansen of two counts of robbery in
the first degree. The charges arose from separate incidents involving different
victims. Hansen appeals, challenging the trial court's denial of his motion to
sever the counts. Balancing the potential prejudice ofjoinder against the
concerns of judicial economy, we conclude that the trial court properly exercised
its discretion in denying the motion to sever. We affirm.
                                         I


       On the evening of November 13, 2012 Troy Bodnar posted an
advertisement on Craigslist, soliciting a partner for an evening of sex and drug
use. David Hansen responded to the advertisement and the two men exchanged
e-mail messages. Bodnar invited Hansen to his home in Seattle.
       Hansen called Bodnaron his cell phone shortly before he arrived at
around 10:00 p.m. The two men used methamphetamine, "got high and had
sex." Over the course of the night, Bodnar became "uneasy," partly based on
No. 70860-1-1/2



certain information Hansen shared and questions he asked. For instance, early

on, Hansen asked Bodnar if he had a gun, and later, Hansen offered to engage

in certain sexual activity for payment. Eventually, Bodnar asked Hansen to

leave. Hansen did not appear to be angry or offended.

      However, after Bodnar dressed and emerged from the bathroom, he was

struck on the head and knocked to the ground. Afterward, Bodnar noticed a

candleholder in Hansen's hand. Hansen ordered Bodnar to stay on the ground,

stating that he had a gun, although Bodnar did not see a gun. Bodnar saw

Hansen running downstairs with Bodnar's iPad and Bodnar gave chase. Bodnar

then saw Hansen attempting to maneuver a bicycle out of the entryway. After

Hansen saw Bodnar press an alarm button on his keychain and nearby police

sirens became audible, Hansen left without the bicycle.

      Bodnar realized that his head was bleeding profusely and that he needed

medical attention. He called 911. An ambulance arrived and medical personnel

took Bodnar to a nearby hospital for medical treatment. A few hours later, two

police officers accompanied Bodnar home from the hospital. They took

photographs and dusted for finger prints. Apprehensive about exposing his drug

activity, Bodnar did not allow the officers to search his bedroom. Bodnar had

deleted Hansen's e-mail messages and the photograph Hansen had sent him

and did not offer Hansen's telephone number to the police.

       Several weeks later, Bodnar identified Hansen in a photomontage.

Hansen's fingerprints matched two latent fingerprints taken from the candleholder

Bodnar believed Hansen had used to strike him.
No. 70860-1-1/3



      Almost two months after this incident, on the evening of January 4, 2013,

Al Payne arranged for an acquaintance, Josh Jasperson, to come to his Seattle

apartment. Payne's implicit expectation for the evening was that he and

Jasperson would use methamphetamine and have a sexual encounter.

Jasperson arrived and they used methamphetamine. Then, after exchanging

several text messages, Jasperson asked to invite Hansen to Payne's apartment.

Payne agreed, although he had never met Hansen.

      Hansen arrived, used methamphetamine, and had sexual contact with

Jasperson. Sometime in the early morning, after the sexual contact, Hansen

said he had to leave. He did so.

      Several hours later, in the early afternoon, Hansen unexpectedly returned

to Payne's apartment. Jasperson was still there. Hansen initially behaved in a

friendly manner, but about 10 minutes after he arrived, he removed a gun from

his waistband and said, "This is a robbery. Don't move or I'll kill you." Hansen hit

Payne on the leg with the gun. Payne believed the gun was real and later

described it as a semiautomatic, possibly a Glock.

       Hansen took Payne's and Jasperson's cell phones. Then, he picked up a

reusable shopping bag and said, "[Wjhat do I want here?" Hansen took a laptop,

several watches, and Payne's wallet. Before leaving, Hansen said, "[Djon't call

the police, because I know where you live."

       Payne and Jasperson remained on the sofa, in a state of "shock," for

some time after Hansen left. Jasperson then left the house. He soon returned,

accompanied by a mutual acquaintance who lent Payne a cell phone so that he
No. 70860-1-1/4



could call his cell phone service provider and credit card company and report the

theft. Jasperson left soon thereafter. Payne took sleep medication and went to

bed.

        Payne did not report the incident to the police until approximately two

weeks later, after he read a news report about another person being robbed at

gunpoint. Payne gave Hansen's name and description to the police, but initially
refused to provide any contact information for Jasperson or information about the
person who lent him the cell phone after the robbery and who was mutually
acquainted with both Jasperson and Hansen.1 Afew days after he made his
report, Payne identified Hansen in a photomontage as the person who had
robbed him.

        Police eventually arrested Hansen. The State charged him with two
counts of robbery in the first degree. The police searched Hansen's residence,
but found neither property belonging to Bodnar or Payne nor any weapons.

        Prior to trial, Hansen moved to sever the two charges. The court denied
the motion. Bodnar and Payne were the primary witnesses at trial. Police
officers were unable to locate Jasperson. Hansen did not testify. The jury found

Hansen guilty as charged.

                                                 II

         Hansen contends that the trial court abused its discretion in denying his

 motion to sever the robbery counts. We disagree.



         1Payne eventually provided Jasperson's e-mail to the police. He also testified that after
 Hansen was arrested, he tried to contact Jasperson and convince him to cooperate with the
 prosecution, to no avail.
No. 70860-1-1/5



       Under CrR 4.3's "liberal" joinder rule, the trial court has considerable

discretion to join two or more offenses of "the same or similar character, even if

[they are] not part of a single scheme or plan." CrR 4.3(a)(1); State v.

Eastabrook. 58 Wash. App. 805, 811, 795 P.2d 151 (1990). Nevertheless, offenses

properly joined under CrR 4.3(a) may be severed "if 'the [trial] court determines

that severance will promote a fair determination of the defendant's guilt or

innocence of each offense.'" State v. Bvthrow. 114 Wash. 2d 713, 717, 790 P.2d
154 (1990) (quoting CrR 4.4(b)). Prejudice may result from joinder where the

defendant is embarrassed or confounded by the presentation of separate

defenses, or if a single trial invites the jury to cumulate the evidence to find guilt

or infer criminal disposition. State v. Russell. 125 Wash. 2d 24, 62-63, 882 P.2d
747 (1994). A defendant seeking severance has the burden of demonstrating

that "a trial involving both counts would be so manifestly prejudicial as to

outweigh the concern for judicial economy." Bvthrow. 114 Wash. 2d at 718.

       In determining whether the potential for prejudice requires severance, a

trial court must consider four factors that may "offset or neutralize the prejudicial

effect of joinder": (1) the strength of the State's evidence on each count, (2) the

clarity of defenses as to each count, (3) the court's instructions to the jury to

consider each count separately, and (4) the potential cross-admissibility of

evidence on the other charges even ifthey were tried separately. Russell. 125
Wash. 2d at 63; State v. Sanders. 66 Wash. App. 878, 885, 833 P.2d 452 (1992).

"[A]ny residual prejudice must be weighed against the need for judicial economy."

Russell. 125 Wash. 2d at 63. We review a trial court's denial of a CrR 4.4(b) motion
No. 70860-1-1/6



to sever counts for a manifest abuse of discretion. Bvthrow. 114 Wash. 2d at 717;

State v. Bryant. 89 Wash. App. 857, 864, 950 P.2d 1004 (1998).

       Concerning the first factor, Hansen argues that the evidence supporting

the charge involving Bodnar was significantly stronger and bolstered the weaker

charge involving Payne. Severance may be proper when the evidence on one

count is "remarkably stronger" than the other. State v. MacDonald. 122 Wash. App.
804, 815, 95 P.3d 1248 (2004). Hansen claims that Bodnar's allegations were

corroborated by the testimony of a latent print examiner and police officers who

responded to Bodnar's 911 call, whereas no witnesses corroborated Payne's

allegations. But the only witness who shed light on the contested issue—

whether the encounter with Hansen ended in a robbery as alleged—was Bodnar.

The fingerprint match merely confirmed that Hansen had been at Bodnar's home,

a fact Hansen did not dispute. The testimony did not conclusively establish that

Hansen used the candleholder as a weapon against Bodnar in order to rob him.

       Evidence is sufficiently strong if it would allow a rational jury to find the

defendant guilty of each charge independently. Bryant. 89 Wash. App. at 867.

With respect to both counts, the victims' testimony established that the robberies

occurred and this evidence was sufficiently strong on both counts. There was no

significant disparity in the strength of the State's evidence that led to manifest

prejudice resulting from the joint trial.

       As to the clarity of defenses, Hansen contends that his desire to testify

about one charge and not the other charge required severance. In the trial court,

Hansen indicated his intent to raise self-defense as a defense to the count
No. 70860-1-1/7



involving Bodnar as opposed to his defense of general denial as to the count

involving Payne. While reserving the right to decide at trial whether to testify,

Hansen said he might testify as to one count and not the other. At the hearing on

the severance motion, defense counsel explained that a defendant asserting self-

defense would "typically" take the stand in order to explain how the injury

occurred. Hansen then argued that it would be "way too prejudicial" for him to

testify as to only one charge because the jury could speculate that he was "hiding

something" with respect to the other charge or that he had no defense. Later

during the same hearing, the court ruled that if Hansen did testify, the State

would be permitted to impeach him with evidence of several prior convictions.

       An expressed desire to testify as to one count but not others does not,

without more, require severance. Russell. 125 Wash. 2d at 65; State v. Watkins. 53
Wash. App. 264, 269-70, 766 P.2d 484 (1989). Severance is required only if a

defendant makes a "'convincing showing that she has important testimony to give

concerning one count and a strong need to refrain from testifying about another.'"

Russell. 125 Wash. 2d at 65 (quoting Watkins. 53 Wash. App. at 270).

       In Russell, the defendant made no offer of proof as to the content of his

anticipated testimony as to one count and, consequently, the court could not

conclude that joinderof three murder counts involving separate dates and victims

affected his decision not to testify. 125 Wash. 2d at 65. Likewise, here, beyond

stating that which a claim of self-defense "typically" involves, Hansen made no
offer of proof with regard to his testimony. And while Hansen declared that he
had no "obligation to testify" on the second count, he failed to identify a strong
No. 70860-1-1/8



need to refrain from testifying with respect to the count involving Payne. As in

Russell, this record does not provide an adequate basis for us to evaluate

whether or how joinder affected Hansen's decision not to testify. See Russell.

125 Wash. 2d 65-66.

       The third factor is not significant here because the court's instructions

directed the jury to "decide each count separately" and not to let its "verdict on

one count... control [the] verdict on the other count." Appellate courts have

repeatedly found this instruction sufficient to mitigate prejudice resulting from

joinder. See, e.g.. Bvthrow. 114 Wash. 2d at 723; State v. Cotten. 75 Wash. App. 669,

688, 879 P.2d 971 (1994).

       Finally, as to the cross admissibility of the evidence in separate trials, the

trial court observed that the evidence was likely cross-admissible because the

incident involving Bodnar was relevant to Payne's "significant delay in reporting,

explained by reading about the defendant's other case that happened a couple of

months later." Hansen argues that the trial court failed to properly analyze this

factor under ER 404(b). He also correctly points out that the Bodnar incident

took place two months before, not after, the incident at Payne's apartment and

accordingly argues that the record does not support the court's reason for

concluding that the Bodnar incident was relevant to the timing of Payne's report.

       Even assuming the court erred in its determination of cross-admissibility,

"[t]he fact that separate counts would not be cross admissible in separate

proceedings does not necessarily represent a sufficient ground to sever as a

matter of law." State v. Kalakoskv. 121 Wash. 2d 525, 538, 852 P.2d 1064 (1993).


                                          8
No. 70860-1-1/9



For instance, in Bvthrow. the Supreme Court determined that despite some

general similarities, evidence about a donut shop robbery would not have been

admissible in the separate trial of a gas station robbery. 114 Wash. 2d at 720.

Nevertheless, the court held that, "'[w]hen evidence concerning the other crime is

limited or not admissible, our primary concern is whether the jury can reasonably

be expected to "compartmentalize the evidence" so that evidence of one crime

does not taint the jury's consideration of another crime.'" Bvthrow. 114 Wash. 2d at

721 (Quoting United States v. Johnson. 820 F.2d 1065, 1071 (9th Cir.1987)).

Where the issues are relatively simple and the trial was short, the jury may be

reasonably expected to compartmentalize the evidence, and "there may be no

prejudicial effect from joinder even when the evidence would not have been

admissible in separate trials." Bvthrow. 114 Wash. 2d at 721. The issues in

Hansen's case were relatively simple and his trial took place over two days. The

jury could reasonably be expected to compartmentalize the evidence.

       While potential for prejudice invariably exists when similar counts are

joined, the potential prejudice in this case was mitigated by several factors,

including the sufficiently strong evidence on each count, the relatively equal

strength of the evidence supporting each count, the clarity of defenses, and the

jury instructions. Moreover, the defendant must be able to point to "specific
prejudice" from the trial court's failure to sever counts; and any "residual

prejudice" must still be "weighed against the need for judicial economy." Russell.
125 Wash. 2d at 63; Bvthrow. 114 Wash. 2d at 720. Hansen fails to demonstrate any
No. 70860-1-1/10



specific prejudice resulting from the trial court's denial of his motion to sever the

robbery counts. The trial court did not abuse its discretion.

       Affirmed.


                                          ^
We concur:



^f^Jtv^^MsJ N




                                          10